This case is a companion to No. 14 (ante, p. 554) argued at this term, and is a suit brought by the holder of the trade acceptance referred to in that case against the makers. The case was tried on the same testimony as in No. 14, and the facts are fully stated in the opinion in that case. It is not necessary to add anything to the views therein expressed, except with regard to the particular prayers offered in this case. We are of the opinion that the action of the lower court in refusing the plaintiff's prayers was correct, in that they are based entirely upon the cancellation of the certification in question without submitting, under proper instructions, the question of the propriety or right of cancellation by the certifying bank, since by such certification, unless a right of cancellation existed and was exercised in accordance with such right, the maker and endorsers of such instrument were released from all liability thereon. Code, art. 13, sec. 207; Scheffenacker v. Hoopes,113 Md. 117.
The judgment of the lower court is accordingly affirmed.
Judgment affirmed, with costs.
ADKINS, J., dissents. *Page 565